NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



ANTHONY G. TYSON,                            )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-4102
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed September 20, 2019.

Appeal from the Circuit Court for Lee
County; Thomas S. Reese, Senior Judge.

Howard L. Dimmig, II, Public Defender, and
Carly J. Robbins-Gilbert, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Jeffrey H. Siegal, Assistant
Attorney General, Tampa, for Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.